Goodrich, P. J.:
The plaintiff brings a taxpayer’s action to enjoin- the city of New York, the mayor and the comptroller of the city and the commissioners of the New East River bridge from paying out, and the Pennsylvania Steel Company from receiving, moneys on account of work to be done under two contracts for constructing approaches on the Manhattan and on the Brooklyn sides of a new bridge over the East river, and to declare the contract void, to compel the steel company to repay to the city the amounts which it has received, and to direct that the commissioners readvertise and relet the work called for in the contracts. The venue of the action was laid in the county of Kings.
The ground of attack is that there was inserted in the contract certain provisions of the Labor Law (Laws of 1897, chap. 415, as amd.), which have been declared unconstitutional (People ex rel. Rodgers v. Coler, 166 N. Y. 1; Meyers v. City of New York, 58 App. Div. 534), that the cost of the work was materially increased thereby, and that there was resultant waste of city funds.
Contending that the proper venue of the action is the county of New York, the defendants other than the Pennsylvania Steel Company served a demand for change of venue to that county, and obtained an order requiring the plaintiff to show cause why the place of trial should not be changed. The court denied the motion solely on the ground that the action was properly laid in the county of Kings, and the said defendants appeal.
It is alleged in the complaint that the defendant commissioners, in July, 1900, advertised “ that sealed bids or estimates would be received by them at their office at No. 258 Broadway, in the Borough of Manhattan,” in accordance with the proposed form of contract, which contained a provision that the contractors must agree to comply with- the provisions of the Labor Law (Laws of 1897, chap. 415, as amd.); that each bidder was required to deposit with his bid in the office of the commissioners a certified check; that such bids would be opened in public meeting by the commissioners; that the contract would be void unless the rate of wages specified in section 3, and the provisions of sections 13 and 14 of that law were complied with; that the contracts were subsequently entered into containing such provisions; that at a meeting of the commissioners the *412bids were received by the commissioners, and that.the contract was awarded to the steel' company.
The plaintiff’s - counsel concedes in his brief that ^ the contracts were actually signed and entered into in the county of New York.”
Section 983 of the Code of Civil Procedure provides that a cause must be tried in the county where the cause of action or some part thereof arose, when such action is against a public officer for an act done in virtue of his Office.
Section 262 of the Greater New York charter provides that, the Supreme Court shall have exclusive jurisdiction over all actions wherein the city of New York is made a party defendant, and that all such actions shall be tried in the county within the city of New York in which the. cause of action arose, or in the county of New York, subject to the power of the. court to change the place of trial in the cases provided by law. '
The question before us is where did the' cause of action arise ? The cause of action alleged is the illegal making of the contract in question with the unconstitutional provisions inserted' therein. The bids were received and opened, and the contract was executed at the office of the commissioners in the borough of Manhattan, in the county of New York, and the city 'is a party-defendant,- The cause of action, that is, the making of" the contract, arose in and consequently must be tried in that county.
For these reasons the order must be reversed,, with costs, and the motion to change, the place of trial to the county of New York granted, with costs, '
All concurred, except Hirsohbebg, J., taking no part.
Order reversed, with ten dollars costs and disbursements, and motion to change place of trial granted, with ten dollars costs.